department of the treasury internal_revenue_service washington d c office_of_chief_counsel number release date gl-159707-01 cc pa cbs br1 uil memorandum for associate area_counsel sb_se area from mitchel s hyman senior technician reviewer branch collection bankruptcy summonses subject levy on certain pension benefits payable to a beneficiary this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue whether the service’s levy reaches benefits payable under a defined benefit pension_plan to the taxpayer’s beneficiary where the levy occurs before the death of the taxpayer conclusion although the federal_tax_lien attaches to a taxpayer’s vested interest in a pension_plan the levy does not reach amounts payable to the beneficiary as death_benefits background the relevant facts can be summarized as follows the taxpayer failed to file federal_income_tax returns for tax years the service conducted an audit for those years and on date made assessments totaling approximately dollar_figure as of date the amount due totaled approximately dollar_figure according to correspondence from the counsel for the plan_administrator contained in the material you provided us in date at age the taxpayer who was unmarried began receiving life_annuity benefits with a guaranteed amount also at that time the taxpayer designated a live-in acquaintance as beneficiary of the plan benefits payable at his death specifically the terms of the plan provide that an unmarried participant is entitled to an amount specified in the plan in the form of a single_life_annuity providing monthly payments for the life of the participant with the gl-159707-01 -2- following additional guaranteed payments plan section the plan further provides that where the participant dies before receiving a total pension benefit amount equal to times the monthly pension benefit amount he or she would have received had he or she been years old as of his or her annuity_starting_date the balance of such total pension benefit amount shall be paid to his or her beneficiary plan section b in date an l1058 cdp_notice was sent to the taxpayer but no response was received by the service on date the service served a form 668-w levy on the plan this levy is still outstanding the service received at least one payment from the plan in date the taxpayer died on date and the service has received no further payments on date the service sent the plan a form 668-a levy apparently the service used this levy to put the plan on notice that the service intended to levy on the death_benefits payable to the participant counsel for the plan advised the service that the plan would not comply with the levy because the levy form did not contain the signature that would indicate that the levy reaches funds in retirement plans the plan’s counsel also asked that the service seek advice from field counsel concerning the levy on the death_benefits law and analysis specifically you seek advice as to whether the tax levy can attach to the amount due to the taxpayer’s beneficiary under the pension_plan you state that a reasonable argument can be made that the entirety of the pension benefits including the amounts payable as death_benefits to the beneficiary are amounts payable to the taxpayer as compensation_for services rendered thus giving the taxpayer a property interest that can be reached by levy prior to death as a preliminary matter we note that state law determines the taxpayer’s interests in property but it is federal_law that determines whether those interests constitute property for federal tax purposes united_states v craft 122_sct_1414 thus we agree with you that the taxpayer had a state-law interest in the plan benefits what we find of particular import here is the nature of that interest given the death of the taxpayer if this case involved a defined_benefit_plan that only provided x dollars per month to the participant and y dollars a month to a beneficiary as death_benefits there would be little doubt that the service would be unable to collect death_benefits from the plan-in other words the ability of the service to collect from the plan would end when the taxpayer dies what distinguishes this case from the above hypothetical is the existence of the so- called guaranteed amount your position is that the government is arguably entitled to collect by levy the unpaid remainder of the so-called guaranteed amount because at the time the federal_tax_lien arose the taxpayer’s rights extended to the guaranteed gl-159707-01 -3- amount we see the matter differently while the taxpayer was alive he was not entitled to the guaranteed amount rather under the terms of the plan he was entitled to monthly payments for as long as he lived the guaranteed amount is the device used to determine the death_benefits payable to the beneficiary with respect to the guaranteed amount what the taxpayer had was the right to designate a beneficiary viewed this way we conclude based on the facts of this case that the levy does not reach the death_benefits our conclusion fits squarely within the reasoning of 357_us_51 as you know in bess the supreme court held that the federal_tax_lien attaches to the cash_surrender_value of a life_insurance_policy but not the proceeds otherwise payable at the death of the insured in finding that the insured did not have a property interest in the death_proceeds the court stated it is not questioned that the rights of the insured are measured by the policy contract as enforced by new jersey law manifestly the insured could not enjoy the possession of the proceeds in his lifetime his right to change the beneficiary even to designate his estate to receive the proceeds gives him no right to receive the proceeds while he lives it would be anomalous to view as 'property' subject_to lien proceeds never within the insured’s reach to enjoy and which are reducible to possession by another only upon the insured's death when his right to change the beneficiary comes to an end u s pincite citation omitted here the federal tax levy reached the monthly annuity payments payable to the taxpayer during his lifetime however the levy does not reach payments of death_benefits which the taxpayer could never enjoy even where those death_benefits are computed using a guaranteed amount as we stated previously under the terms of the plan the guaranteed amount was not an amount that thetaxpayer was guaranteed to receive while the ninth circuit held in 27_f3d_365 9th cir that the federal_tax_lien attaches to a taxpayer’s vested right to receive future pension benefits connor is not dispositive here as it does not address the central issue presented in this case-administrative collection from death_benefits payable to the taxpayer’s beneficiary under a defined_benefit_plan if you have questions or comments regarding the foregoing please contact branch at in fact the principle that the federal_tax_lien attaches to property and that the property is reachable by levy where the taxpayer has the present right to future payment is a key part of the legal basis for our position that retirement assets are subject_to collection
